Citation Nr: 0113795	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected disability pension benefits.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that the appellant 
did not meet the basic eligibility requirements for non-
service connected disability pension benefits because he had 
no recognized military service with the Armed Forces of the 
United States.  A notice of disagreement was received in 
December 1999, a statement of the case was issued in January 
2000 and a substantive appeal was received in September 2000.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a 
"veteran" for purposes of entitlement to VA nonservice-
connected disability pension benefits have not been met.  
38 U.S.C.A. §§ 101(2), 107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  All pertinent evidence 
necessary to make a determination is of record.  
Significantly, no additional pertinent evidence has been 
identified by the appellant.  The Board therefore finds that 
the record as it stands is adequate to allow for an equitable 
review of the appellant's appeal.  Further, the appellant has 
been notified of the applicable laws and regulations which 
set forth the criteria for basic eligibility for VA benefits.  
The discussions in the RO's decision and statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The appellant in this case is seeking VA nonservice-connected 
pension benefits.  The law authorizes the payment of non-
service connected disability pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

One claiming entitlement to VA benefits must qualify as a 
claimant by submitting evidence of service and character of 
discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose 
of establishing entitlement to VA benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

Of record is a May 1993 certification from the General 
Headquarters, Armed Forces of the Philippines to the effect 
that the appellant's service was from January 1943 to May 
1945.  Military status was noted as "Grla."  This document 
further notes that the appellant's name was approved and 
certified as a veteran.  However, such evidence is not from 
the service department and does not meet the criteria set 
forth in 38 C.F.R. § 3.203(a) to establish qualifying service 
in the United States Armed Forces.  Accordingly, in April 
1999 VA requested verification of the appellant's service 
from the service department pursuant to 38 C.F.R. § 3.203(c).  
In December 1999, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, the Board notes that service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
As the United States service department's verification of the 
appellant's service is binding on VA, the Board concludes 
that the appellant is not considered a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim for VA non-service connected disability 
pension benefits must be denied.  It would appear that the 
appellant's proper remedy regarding service verification is 
an application to the Board of Correction of Military 
Records.  Cahall v. Brown, 7 Vet. App. 232 (1994).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

